          Case 1:19-cr-00133-KBJ Document 1 Filed 04/19/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                              Grand Jury Sworn in on July 9,2018

UNITED STATES OF         AMERICA             :      CRIMINAL NO.

               v.                                   GRAND JURY ORIGINAL

DAVON THOMAS,                                       VIOLATION:
                                                    18 U.S.C. $ 7s1(a)
                       Defendant.                   (Escape from Custody)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about April 6, 2019, within the District of Columbia, DAVON THOMAS, did

knowingly escape from the custody of the Bureau of Prisons, an institutional facility in which he

was lawfully confined at the direction of the Attomey General by virtue of a judgment and

commitment    of the Superior Court for the District of     Columbia upon conviction for the

commission of Robbery, in violation of Title 22,Distict of Columbia Code, Sections 2801.

       (Escape from Custody, in violation of Title 18, United States Code, Section 751(a))

                                            A TRUE BILL:


                                            FOREPERSON.

\rrra^r- U. u-        Ib6ra-
Attorney of the United States in
and for the District of Columbia.
